Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 1 of 30

EXHIBIT 5
Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 2 of 30

 

 

In The Matter Of:
CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.

 

ANTHONY BATTS
March 12, 2021
COPY

 

CourtScribes, Inc.

"Delivering More For Less"
(833) 727-4237
info@courtscribes.com

www.courtscribes.com

 

 

 
Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 3 of 30

COPY

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND

NORTHERN DIVISION

CIVIL ACTION NO.: 1:17-CV-01657-SAG

CHAE BROTHERS, LIMITED LIABILITY COMPANY
D/B/A FIRESIDE NORTH LIQUORS, ET AL. ,
PLAINTIFF,

VS.

MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.,

 

DEFENDANTS,

/
VIDEOTAPED DEPOSITION OF ANTHONY BATTS
DATE: MARCH 12, 2021
REPORTER: TREY SIDENBENDER
PLACE: REMOTE VIDEO CONFERENCE
—

11)

12

13

14
15

16 |
17|

18

19

20
21
22
23
24

25 |

oO So CO SS DM OO Se & MF

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 4 of 30

COPY
Q -- and seek resources from the state; is that
accurate?
A Well, theoretically where I come from and what I'm

used to, is when you're going into mobile field force and
you need additional officers and what I had done prior was
to go to the colonel of state police, at least in the state
of California, the state police representative would get you
the resources. I also believe in -- in Maryland when I
needed resources prior to Freddie Gray, I went to the state
colonel who supplied me the resources. I did tell Dean
Palmere to put out a hue and cry to the entire state because
we need resources.

Q Okay. By the entire state, do you mean also other
counties or other police departments?

A I mean, every law enforcement agency within the
state of Maryland.

0 Okay. Now, if you look at Exhibit 14, it says
that the Baltimore Police Department will prepare to conduct
a coordinated effort in response to possible protest
activity. Do you see that?

A Yes. I see that.

Q Okay. At this time, what kind of coordinated
response was being developed by the police department?

A As I stated prior or testified prior is on that

Sunday, I had called Palmere and told him as of Monday to

71 |
10
11|

12
13
14
15
16

17

18
19

20|
21

22
23
24
25

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 5 of 30

COPY

put out a hue and cry because I was looking for anywhere
from around the area of 4,000 additional police officers to
-- to -- to assess us or help -- help us. Usually in my
mind, what I usually want is whatever the number of
anticipated respondents to have anywhere from two to one or
three to one ratio and how I have dealt with prior riotous
conduct and that's what I addressed with Dean Palmere. And
at that point, when you're able to get your numbers in, you
would ask for the representatives from those organizations
that have responded, you'd have meetings, you would stet --
you would set up SOPs. You would check to see what type of
resources they were bringing, meaning what type of weapon
systems that they had. You'd have to make sure that your
people have skills in using those weapons systems. If they
did not, they had to pull those weapons systems out. You'd
have to look at logistical concerns, feeding, radios, cars,
directions, guides. You'd also have to make sure that
everybody was on the same page with planning where people
would go. You'd have to uniform things in terms of numbers
of officers in -- in uniform squads, which we call platoons
and make sure -- because different police departments have
different numbers there. We'd have to look at squads to

uniform those. So it's an array of things that if you got

72

those bodies in on Monday or Tuesday, you should be bringing

in representatives and -- and ferreting out all those issues
oOo co

10
ll

12]

13
14
15
16
1?
18
19
20
21
22
23
24
25

Im WF MS Ww BS re

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 6 of 30

COPY

73 |

that may ca -- cause conflict in directing, controlling, and
managing those resources during a riot.

Q Okay. So you just testified that on, was it
Sunday, April 19th, you directed Dean Palmere to issue a cry
for help, so to speak, in an effort to get what you believed
was 4,000 police officers, which would be the number of
officers needed to address protesting, correct?

A To get to a number close to about 4,000 it mean --
it didn't mean to be that exact number. I would have taken

5,000 or 6,000 too.

Q Okay. How was Dean Palmere to make those
requests?
A The same way we do all the time. He was the

deputy chief in charge of operations. What we had done
before when I've asked for resources for -- like that, he
would make contact with the state police. State police
would then put out -- either use their own resources or put
out a human cry without -- within the state itself and call
in other agencies. If they cannot get that fulfilled within
that state they would go outside to other states that are
joining District of Columbia, Pennsylvania, any other
locations to get that proper number. Also, they would have
National Guard and National Guard would also be assets that
could be used too.

Q Okay, so at this point when Dean mal -- when
10
11
12
13
14
15
16

ao aS DM WF Se Ww MB +e

17

18.

19
20
21
22
23

24
25 |

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 7 of 30

COPY

 

you're trying to acquire a mutual aid by way of, you know,
4,000 or so law enforcement officers, were these requests
being made solely from law enforcement agency to law
enforcement agency?

A Theoretically. I don't know what Dean actually
did, but theoretically he would contact the colonel in
charge of state police and make the request. State police
would put the hear of cry out between -~ throughout the
entire state and call the resources as I identified.

QO Okay. And you're asking for 4,000 police officers
because you believe internally the Baltimore City Police
Department does not have enough police officers to address
protesting; is that accurate?

MR. CORLEY: Objection.

A Not even close. Sorry.

Q So since it's not even close, did you also speak
to anyone at the City or the mayor's office to let them
know, hey, we're -- we're drastically understaffed. We're
going to need more resources at this time?

A I -- I don't have any independent recollection of
any meeting or call but the -- my normal thing was -- would
be to advise my bosses.

Q Okay. And that would include then Mayor Stephanie
Rawlings-Blake?

A At that time, my contact with the mayor was

 

 

 
Oo CO FT DH OH BS WH MN Ff

Re oe
re 2

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 8 of 30

COPY

Q In addition to Dean Palmere reaching out to the
state, do you recall directing him to also reach out to the
individual counties in Maryland directly to request mutual
aid as well?

A And to go back to your previous question, what I
had told him, is to reach out to the state, which means all
the police officers, all the police departments in the
state, and the state police.

Q Okay. So you're not meaning, just only
communicate to the state. You're saying all police

departments in the state; is that accurate?

Re MR MR NM MB NM FF FF Be Be Be BE Ee
m FW WwW MM FP OO WOW @O A HD wm &® WwW Dw

A I -- I had said put out a human cry and get as

many people and bodies as you possibly can.

Q Okay. Do you recall personally having any

discussions with chiefs for police departments in other

counties in Maryland?

A I did not.

Palmere.

fe) And did Palmere report back to you how successful

those efforts were?

A I only recall Palmere coming back to me on Tue --
on Monday evening, saying that we had 200 officers from
agencies within the state.

Q Okay. And that would've been Monday, April 20th?

A Yes. Correct.

I -- de -- delegated that down to
|

Co OO wo

12
13
14
15
16
17
18
19
20
21
22
23
24
25

SH OO Se Ww BS Fr

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 9 of 30

 

 

COPY
- a 120
Q Day after Freddie Gray's death, correct?
A Yes. Correct.
Q Okay. Now, when you heard that you received -- or

you were only going to receive 200 officers, was it your
understanding that it was not mandatory for these counties
in Maryland to provide you with mutual assistance?

A We discussed that before, and it's -- it's not
contractual.

Q Okay. And to your knowledge, at this point in
time, it was just police department to police department,
right, these requests?

A Correct.

Q To your knowledge, at this point, was the City
reaching out to try to help the Baltimore City Police
Department secure additional mutual aid, seeing that the
numbers coming in would be so low?

A Not that I'm aware of. And that’s not the norm.

Q Okay. When you say, "That's not the norm.", what
do you -- what do you mean?

A In my -- my 30-some odd years in policing is when
we need assistance, we call other police departments, and we
get them.

QO Okay. But the City was aware, presumably, of the
numbers of officers that you were receiving being short of

the numbers you felt were needed; is that accurate?
Oo 96 CO 1 HD Oo B&B WwW BR

MR NM BM BR BR RRR ee ps
OH F&F WwW Ho FP DOD Wo CO AY HR NN Bw tb bh

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 10 of 30

active when it comes to crowd control, what do you mean by
that?

A We have a lot more of it. We do a lot more mobile
field force incident command. As Baltimore command staff
would say, they haven't had a riot since 1968. And they
don't have a whole lot of -- they didn't have a -- a great
deal of experience with it.

Q Okay. But given your prior experience with
rioting and crowd control issues, would you say that you
were more attuned to the risk of rioting than perhaps others
were at the Baltimore City Police Department?

A I think I probably had more exposure than they
did.

Q Okay. Would you say that you were more concerned
about rioting actually happening in Baltimore City than
others at the Baltimore City Police Department?

A Clearly.

Q Okay. Would you say that --

MS. GROSS: Counsel, I'm going to object if you
keep asking for things that are outside of his
knowledge.

MR. HWANG: Would you say -- you can stay a
continuing objection. Would you say that you had
greater concerns or rioting --

MS. GROSS: Or you can ask questions properly

239
a

10

11
12
13
14

15 |
16 |
17)

18
19
20
21
22
23
24
25

Do HY Dm OO BSB WW be

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 11 of 30

COPY
PO 7 240 |
because this is outside of the stuff that deposition.
Thank you.
BY MR. HWANG:
Q Was it your impression that you had greater
concerns of rioting than those at the mayor's office?
MR. CORLEY: Objection.
MS. GROSS: Objection. Can you lay a foundation?
I mean --
0 You can answer.
MS. GROSS: -- or you can ask whether anyone told
him that as opposed to you asking him to guess.
MR. HWANG: -- speaking objections. If you wanted

to make a speaking objection, we can place him in the
lobby.

MS. GROSS: We can place him in the lobby, fine.
Because this is getting out of control.

MR. HWANG: We can place them in the lobby.

THE WITNESS: What does that mean?

MR. HWANG: Just standby.

MS. GROSS: Just in a breakout room so we can
complain to each other.

THE WITNESS: Would you like me to go offline?

MR. HWANG: No. No. They're going to -- on zoom
they're going to place you in a different room.

THE WITNESS: Okay, sir.
Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 12 of 30

COPY

A I had the ability to ask the lieutenant -- the
colonel in charge of State Police, whose boss is the
governor, to run it up his chain and flagpole.

0 Okay. At that point, did you ask him to help with
the calling in of the National Guard?

A I don't recall if I asked him specifically that,
but when I asked for 5,000 bodies, normally, if you can't
get them through law enforcement, you cali in the National
Guard.

Q Okay. Do you ever recall having those kind of
discussions with anyone at the City?

A I don't recall. I don't have independent
recollection.

Q Okay. Was it your understanding, at that time,
that the City could also request the State to send in the
National Guard?

A I don’t think the -- the City can direct the
National Guard. I think they can go to the -- the governor
or somebody at the state level and ask.

Q Okay. Do you recall -- strike that. Your
understanding -- did you have an understanding at that time
whether there was any relation between declaring a state of
emergency and the National Guard coming in?

MR. CORLEY: Objection.

Q You can answer.
Oo SF MDM OO Se Ww NR ke

10)
11
12
13|
14
15
16
17
18 |
19
20
21
22 |
23|
24
25

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 13 of 30

 

COPY
A I don't understand the question.
Q Did you have an understanding, at that time,

during the Baltimore protests, we're talking the April of
2015, whether there was any relation between call --
declaring a state of emergency and the National Guard coming
in?

A Did I -- if I understand the question, did you --
are you saying that did I know that the trigger was
declaring a state of emergency to allow the National Guard
come in?

Q Yeah. Let's put it that way. Did you have any
understanding as to whether or not a state of emergency was
required for the national guard to come in? Or the
declaration of a state of emergency, that is.

MR. CORLEY: I'm going to object to foundation, but
you can answer.

A No. I -- I'm not -- I wasn't aware that you had to
have both to get them.

0 Okay. But you don't recall having any discussions
with Stephanie Robinson or with Kaliope Parthemos about the
National Guard coming in?

A I remember having a conversation with the mayor on
the 27th.

Q Okay. What about prior to that?

A No independent recollection.

251 |
NM MR BM MR MR BR FR BR BR Re ee ee
mm WwW Me FP OB Ww © A HD OF B® WY BS FP OO wo

CO sa DH Wo S&S WwW Mo FF

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 14 of 30

COPY

seriously?

A I was taking the rumors of everything seriously.

Q Okay. Was these -- this possibility of a
so-called purge, would that -- was that a particular concern
of yours on that day?

A Yes. Especially dealing with high school kids on
the day that Freddie Gray was being buried, I think like two
miles north of his high school.

0 If I could direct your attention to 59, produced
by the City as City 45302.

(EXHIBIT 59 MARKED FOR IDENTIFICATION)

A Okay.

Q This reflects a threat to police officers. Do you
recall this threat?

A Ido. Yes.

Q Okay And you do recall this threat being on April

27, 2015?
A I do.
0 Okay. So you have Freddie Gray's funeral, you

have this rumors of a purge, you have this threat. April 27
was shaping up to be a pretty big day; would you agree?

A The potential was shaping up to be a pretty big
problem.

Q Okay. Was the Baltimore City Police Department
taking any additional steps in light of what may happen to

275 |
il
12
13

14)
15 |

16
1?
18
19
20
21
22

23 |
24 |

25

So Oo OF SHS DH CO Se WB BH ke

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 15 of 30

276

COPY
address these rumors or concerns?
A I don't know when you say anymore steps. We asked

-- tried to start steps eight days prior to any of this
taken place, we reached out, we asked for resources, we
asked for help. We begged, we had multiple meetings, begged
people to come and assist, they did not. So we had to go
into battle with the -- what we had to do the best that we
can with what we had and that's what we did.

0 Right. So things are escalating. I mean, at this
point, April 27, you don't recall any discussions or
approaching the City saying, hey, we have an issue here. We
don't have enough manpower.

A I did approach the City at -- or, we had -- we've
been having that conversation during the entire time. The
city hall was aware that we didn't have enough resources and
-- and knew what was happening. They also knew that the --
the state police had been notified. They also knew that's
our norm to notify the state police and that the state
police responds along those lines. There's -- state police
did not respond. They did not give us the numbers that we
were asking for. Nor did they tried to give us the numbers
that we asked for. They also were informed they could have
-- they could have brought the National Guard online. They
were aware from the -- the Colonel. They did not bring the

National Guard online. I don't know what else you think we
oO

10
11|

12
13
14

15 |
16 |

17
18
19
20
21
22
23
24

25 |

— mm Wm & Ww

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 16 of 30

277 |

could do or you have recommendations that we could have

done.

We've done everything that's possible. We didn't get

the response that was normal for me as a law enforcement

executive.

Q

So if the City is aware of this, did the City

offered to help in any way?

A

MR. CORLEY: Objection.

The City had actively come online with the EOC. I

do know the EOC was -- every element of the City was online,

every element of the City was weighing in and leaning in to

do this and assist.

Q

Okay Other than activating the EOC, did the City

offer to help in any other way, with respect to the letter?

A

They -- they weren't just activating the EOC.

They were bringing up the resources of school district, they

were bringing up Public Works. They were bringing up every

department in the city and they were informing,

coordinating, and were working with us and they were taking

a very

Q

enough

active role in leadership on that date.
What about this specific issue of not having

law enforcement officers to address crowd control str

-- concerns? At this point, was the City helping in any way

to try
A

to get more law enforcement officers help?
I wasn't --

MR. CORLEY: I'm going to object to anything that
Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 17 of 30

COPY
; - 278

1 doesn't involve his personal knowledge. He's not here

2 as a corporate designee.

3 MR. HWANG: That's fine.

4 A And that -- what I was going to say is I have no

5 idea what was going on at city hall, I was focused on trying
6 to get our organization in line on -- on -- in place to try
7 to address the coming issues,

8 BY MR. HWANG:

9 Q Okay. So you are personally unaware of whether
10} the City was doing anything to try to help the Baltimore

11| City Police Department and get additional law enforcement
121 officers in light of its knowledge that you guys were short?
13 A I don't -- I don't know what the City was doing as
14 far as law enforcement officers to get us online. But I

15 know the City was bringing all of its resources online to

16 help the police department.

17 Q Okay. So is that a "Yes." You're not aware of any
18 efforts by the City?

19 A Well, you said if I'm not aware of any efforts,
20 and my reply was I'm aware of efforts. It just may not have
21 been law enforcement agencies. So the City was doing
22| everything it could with its resources within the city to

23| support the police department.
24 Q My question was: Are you aware of any efforts by

25 the City to help to try to acquire more law enforcement
co

10

a Om Ob & WwW SBS Fe

11]
12 |

13
14
15
16
17

18 |

19
20
21
22
23

24,
25 |

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 18 of 30

COPY
——— ee si
officers by way of mutual aid from jurisdictions outside of
the city, in light of its knowledge that the Baltimore City
Police Department was short-staffed, even with leave being
canceled and even with the mutual aid requests that the
Baltimore City Police Department had made thus far?

A Well, I'm trying to keep up with that because
that's a long question with a lot of comments in that, I
would just say no. I'm not aware.

QO Now, if I could direct your attention to 60 Bates
stamped 46343.

(EXHIBIT 60 MARKED FOR IDENTIFICATION}

A Yes, sir.

Q Now, this is an e-mail chain between you and
someone named Drum Guy (phonetic) ; is that accurate?

A I have no idea. Whoever Drum Guy is.

Q In any event, you sent the e-mail that's included
in this chain on April 26, 2015 at 12:20 PM; is that
accurate?

A I'm sorry. I -- I was reading, I wasn't
listening. I'm sorry.

Q Did you -- in any event, did you send the e-mail
that, as part of this chain, that was sent on April 26, 2015
at 12:20 PM. |

A This e-mail was sent from my computer, could have |

been me, could have been my staff, but I think this probably
Po

had

Oo wy DH OO

10
11
12
13

14|
15|

16
17
18
19
20

21)

22
23
24
25

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 19 of 30

COPY

TI need help. Would you -- would you help? She said that

she would slim down her resources and come as -- assist us.

I had staff call Penn -- Philadelphia PD, see if they can

send resources and help. I called Bill Bratton in New York

PD, see if he can send resources and help since I wasn't

(286 |

getting a response from the State of Maryland that I thought

I should. All -- all -- all of them said if they were to

come, they can't come in without the governor's deputizing

them since it's a different state. I then called the mayor

and said we need to declare a state of emergency to get

officers in. I think she made that call to the governor,

and that's where we were.

Q Okay. Do you recall at what point you called the

mayor to ask her to declare a state of emergency?

A I actually said,

I think we need to declare a

state of emergency. I need to get these resources in if

they can. I think that was about 1800, I could be wrong.
lost track of time. I don't -- I don't really remember.
Q Okay. When you say -- was this when events were

erupting in Mondawmin?

A We had -- they had -- they had moved beyond

Mondawmin and went southbound to Pennsylvania North and CVS

was broken into, looted, and set fire to and crowds started

to subdivide. Some said they were going down to the city

hall to ransack city hall.

Some were pulling store owners

I
Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 20 of 30

287 |

out of stores, going westbound from that location.

Q When you called the mayor and asked her to declare
a state of emergency, how -- what did she say?

A She jumped on it.

Q Okay. Do you recall when she actually declared a
state of emergency?

A No.

0 If you're looking at 70, it says, “Requested
assets, 600 officers with riot gear, 50 prisoner transport
vehicles, ten armor vehicles, transport buses to mobilize
the 600 officers." Was that requested by the Baltimore City
Police Department?

A IT don't know.

Q Okay.

A You're look -- you're reading 70?

Q Correct.

A 600 officers with riot gear, prisoner transport

vehicles, armored vehicles. That's probably put out as a
request to resources that we need, I -- I guess. I don't
know where that came from.

0 Okay. So you don't recall making that request to
the Office of Emergency Management?

A I -- I didn't make that request. As I was saying,
I was calling chiefs of police themselves to try to get

support to get to my agency.
m i ho

oo as OS OW

10
ll
12.
13
14|
15
16
17
18 |
19
20 |
21|
22.
23
24
25

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 21 of 30

COPY
288 |

Q Okay. Do you ever recall calling anyone in -- at
the Office of Emergency Management asking for their help to
get more resources?

A I would think most likely someone like Ganesha
Martin. I was given her -- I think I -- I delegated her to
call Philadelphia PD and anywhere else, so they -- they may
have been following up with the phone calls along those
lines. She used to work for Bob Maloney in that area so it
would make sense that she probably would make that phone
call.

Q Okay. If I could direct you to 71.

(EXHIBIT 71 MARKED FOR IDENTIFICATION)

A Got it.

Q This is produced by the City as 12096 and this is
an e-mail sent at 6:20 p.m. on April 27, 2015.

A Yep.
Q Do you recall where you were around that time?
A This is at 6:20. Most like -- I was bouncing

around the police station, talk, I was in and out, I was in
the field, I was all over the place.

Q Okay. In addition to calling the mayor and asking
her to declare a state of emergency, do you also recall
asking her around that time to call the national guard or do
something to help facilitate calling the national guard?

A I -- I -- no. I surmised that when you declare a
oOo Oo OO NF DB WF Se WH MH Fr

MMR BND OR a a a
w & WwW Mw FF COD Oo CO SI DB FW & W HB

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 22 of 30

COPY
301 |

made a decision to engage the crowd. I was there for a
little while after that. I was going -- went back down to
the EOC to find out where Palmere was, to take control.
Between my route of leaving my diamond and getting back to
the TOC, the TOC, Pal -- Palmere popped up on the scene and
took control of the situation at Mondawmin Mall and then the

rest of the time I was at the TOC.

Q Okay. So approximately what time did you arrive
at the TOC?
A I don't know. You got to remember everything was

going crazy out there. I wasn't looking at the clock. If I
had to guess it was -- it was probably between 15:30 and
16:00 maybe.

0 Okay. And from that point on, you stayed at the
TOC?

A Yes.

Q Okay. At any point in time did you go -- did you
head over to the EOC?

A I -- I never went to the EOC.

Q Okay. While you were at the TOC, do you recall
the mayor ever arriving there or anyone from her staff?

A The -- the -- Maloney. Maloney had arrived there.

0 Okay. And do you recall having discussions with
Bob Maloney when he arrived at the TOC?

A Yes.
Oo Oo ~JT mH wo

10
ll
12
13 |
14
15
16
17 |

18 |
19)

20
21
22
23
24
25

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 23 of 30

COPY
Ty

And what discussions do you recall?

A He thought it was a good idea for me to go to the
EOC.

Q Did you agree with him?

A No.

Q I believe it was Bob Maloney who testified that
you and he had a pretty heated conversation at the TOC?

A Yes.

QO What was that heated conversation about?

A He had talked to me respectfully to -- that he
thought I should be at the EOC. He had recommended that I
was at the EOC. I told him that my organization is under
fire right now. I'm not leaving here. And we got into a
discussion back-and-forth and he wouldn't let it go, and so
I ended up yelling at him and telling him to get out of my
TOC.

QO Okay. Aside from the call to the mayor where you
asked her to declare a state of emergency, do you recall any
other conversations with the mayor that day?

A Say it one more time. I'm sorry.

Q Aside from the -- I believe you testified earlier
that you called the mayor on April 27, 2015 --

A Yes.

Q Monday --

A Yes,
_

10
il
12
13
14

15 |
16 |

17
18
19
20

21 |

22

23 |

24
25

Oo ~~ OD OO FS WwW Bo

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 24 of 30

COPY
P 7 303 |

0 -- for here to declare a state of emergency?

A Yes.

Q Other than that, presumably telephone
conversation, do you recall having any other discussions
with the mayor that day?

A I -- I think the mayor and I were in contact a
couple other times. I just don't recall, and I don't know
if my mind is playing games on me, but I think we may have
had other calls.

Q Okay. What was it only by telephone? She never
-- you never met in person?

A I don't -- I don't think. I don't recall us
meeting in person.

Q Okay. And throughout the course of April 27th,
who was the incident commander?

A Melissa.

Q Okay. Do you recall having the same frustrations

on Monday, April 27 as you did on April 25th, that officers

were not moving fast enough and not effectuating arrests

quickly?
MR. CORLEY:

A The -- the -- when Palmere got out to Mondawmin,

he took control as operations guy out there.

Objection to form.

We thought we

had a officer that was lost at Pennsylvania North because we

couldn't locate him.

We had people breaking into CVS.

 

I
10
11
12
13
14
15
16
17
18

19}

20
21
22
23
24

Oo HF MD Oh Be WH HR KF

25 |

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 25 of 30

COPY

gave him the direction, specifically on a phone call, to get
down there to Pennsylvania North, and he sprinted down there
with all of his guys sprinting down there. When they got
down there, they were out of breath and tired. I -- when
they started breaking in to pulling store owners out, what
he could not see -- because he couldn't see CNN and some of
the conversation -- is, he was trying to get his guys to
take over that intersection and catch their breath. And I
called him and told him, get moving down that -- get moving
down the street, because we have business owners that are
getting hurt, and his response was, sir, we just ran down
here and my guys need a second just to catch a breath.
We'll get moving as soon -- asap.

QO Okay. Where was Melissa Hyatt at this time?

A TOC.

Q Okay. So were you next to Melissa Hyatt when you
-- sorry, strike that. When you arrived at the TOC, Melissa
Hyatt was there?

A Yes.

Q Okay. What was she doing at the TOC?

A She was running the -- she was running the
response to the -- the crisis.

Q Okay. Do you recall -- eventually you said you
did -~- or the Baltimore City Police Department ended up

getting the amount of resources that it needed after the

304 |
10
11
12
13
14
15
16

17|
18 |
19}

20
21
22
23
24
25

Oo sa OH Wm Se Ww fo

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 26 of 30

COPY

state of emergency was declared. Do you recall from what

jurisdictions those resources came from, aside from the

National Guard and the State?

A They came from around the state of Maryland. All

-- all kinds of police organizations came from the state of

Maryland. Started getting resources from Pennsylvania State

Police, some of the agencies from Pennsylvania. Washington,

DC came up as I had requested from Kathleen Ranier

(phonetic). So they came from the -- the eastern region, as

far as Pennsylvania, as far as Virginia. Guys had told me,

basically, if you had made a big circumference, all these

resources came in.

0 Okay. Are you familiar with the Baltimore

Regional Emergency Assistance Compact, otherwise known as

BREAC?

A No.

Q Are you familiar with EMAC? E-M-A-C, which is

also known as the Emergency Management Assistance Compact?

A No.

Q What about MEMAC, the Maryland Emergency

Management Assistance Compact, if I have that correct?

A I'm sorry, I don't -- I'm not familiar with any of

the MACs.
MR. HWANG:

Okay.

Jim or Sara or Hanna?

Do you guys have any questions?

305 |
~~ ®m OO Be WwW BR Fe

10
11
12

13 |

14
15

16 |

17
18
19
20
21
22
23
24

25 |

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 27 of 30

COPY
MR. CORLEY: I do not.
MR. HWANG: Sara, you're still muted.
MS. GROSS: Okay, yes. I have a question.
CROSS EXAMINATION
BY MS. GROSS:
Q So briefly, was -- Mr. Batts, was there anything
that you requested from the City, and by the City, I mean,
the mayor on down -- requested assistance from the city for

the police department that you weren't given?
A No.

MS. GROSS: Okay. I have no questions.

MR. HWANG: Okay. Want to advise, Jim?

MR. CORLEY: Mr. Batts, you have the opportunity to
review your deposition prior to signing it to make sure
that there aren't any grammatical or spelling errors or
any double negatives that were -- that were misplaced,
or you can waive your signature at this time. Would you
like to review your deposition before signing it?

THE WITNESS: Yes, please.

(DEPOSITION CONCLUDED)

306—
 

Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 28 of 30

STATE OF FLORIDA
COUNTY OF BROWARD

I, the undersigned, certify that the witness in

the foregoing transcript personally appeared before

COPY

CERTIFICATE OF OATH

me and was duly sworn.

Identification:

Produced Identification

 

TREY SIDENBENDER

Court Reporter, Notary Public
State of Florida

Commission Expires: 08/15/2021
Commission Number: GG134817

307 |
Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 29 of 30

From: Palmere, Dean <Dean.Palmere@baltimorepolice.crg> on behalf of Palmere, Dean
<Dean.Paimere@BaltimorePolice.org>

Sent: Wednesday, April 22, 2015 5:09 PM EDT

To: pevans@baltimorecountymd.gov <pevans@baltimorecountymd.gov>

CC: Hyatt, Melissa R. <Melissa.Hyatt@BaltimorePolice.org>; Batts, Anthony <Anthony.Batts@baltimorepolice.org>
Subject: Mutual Aid

Pete,

| am sure that you have been monitoring the recent events unfolding in the City of Baltimore pursuant to the
unfortunate death of Freddie Gray. if at all possible, the Baltimore Police Department is seeking your assistance via
mutual aid from your Mobile Field Force Team Platoons for upcoming protests. The current needs are driven around
the anticipation of a large protest on Thursday, April 23, 2015 w/a (reporting time, 12:30) and Saturday, April 25,

2015 (reporting time, TBD). The reporting location for both dates will be Baltimore Police Headquarters, 2" floor
Atrium of the Annex building.

Please confirm what if any assistance you may be able to provide.
Thank you,

Dean

Dean M. Paimere

Deputy Commissioner
Baltimore Police Department
Case 1:17-cv-01657-SAG Document 123-7 Filed 04/09/21 Page 30 of 30

From: Palmere, Dean <Dean.Palmere@baltimorepolice.org> on behalf of Palmere, Dean
<Dean.Palmere@BaltimorePolice.org>

Sent: Wednesday, April 22, 2015 5:50 PM EDT

To: ggardner@howardcountymd.gov <ggardner@howardcountymd.gov>; q02095@aacounty.org <q02095@aacounty.org>
CC: Batts, Anthony <Anthony.Baltts@baltimorepolice org>

BCC: Palmere, Dean <Dean.Palmere@BaltimorePolice.org>; Ebbarts, Frank <Frank.Ebberts@BaltimoraPolice.org>;
Higgins, James <James.Higgins@baltimorepolice.org>

Subject: Mutual Aid Request

Chief,
On behalf of Commissioner Anthony Batts, the Baltimore Police Department is seeking your assistance via mutual
aid for upcoming protests. | am sure that you have been monitoring the recent events unfolding in the City of

Baltimore pursuant to the unfortunate death of Freddie Gray. If at all possible, | would like to confirm what if any
assistance you may be able to provide as we are expecting a series of expanded protests in the near future.

Thank you,
Dean
Dean M. Paimere

Deputy Commissioner
Baltimore Police Dapartment
